HOLLAND, District Judge.
This cause coming on to be heard after notice and argument of counsel, on consideration it is ordered:
1. Defendant’s Motion to Dismiss the Complaint is denied.
2. Defendant’s Motion for More Definite Statement is denied.
3. Defendant is allowed 30 days from date within which to file Answer to the Complaint.
4. Defendant’s oral motion for physical examination of the plaintiff is granted. The Court defers until a later date the naming of the doctor and the fixing of the time for such examination. ,
5. Plaintiff is required to furnish defendant within 30 days the names and addresses of the witnesses known to her at this time which she proposes to introduce at the trial, provided that before using any additional witnesses she shall give time and notice of their names and addresses to defendant.